946 A.2d 638 (2008)
Diana BURGER
v.
BLAIR MEDICAL ASSOCIATES, INC. and Natasha Karanjia, D.O.
Petition of: Blair Medical Associates, Inc.
No. 377 WAL 2007
Supreme Court of Pennsylvania.
April 1, 2008.

ORDER
PER CURIAM.
AND NOW, this 1st day of April, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by Petitioner, is:
Is an action for damages for the disclosure of confidential patient information an action for invasion of privacy for the purposes of the one year statute of limitations set forth in 42 Pa.C.S. 5523(1)?